--------------------------------------------------------------------------------

Exhibit 10.4

PLEDGE AGREEMENT

          THIS PLEDGE AGREEMENT (this “Agreement”), made as of September 2,
2010, is between Tsoi Chak Shing (the “Pledgor”) and the secured parties
identified on the signature pages hereto (each a “Secured Party” and,
collectively, the “Secured Parties”).

RECITALS

          A.      This Agreement is being delivered pursuant to the Securities
Purchase Agreement, dated August 11, 2010, among Jinhao Motor Company, a Nevada
corporation (the “Company”), the Secured Parties, the Pledgor, Jinhao Power
Holdings Ltd., and certain of its subsidiaries (the “Purchase Agreement”).
Capitalized terms used herein but defined shall have the meaning given to such
terms in the Purchase Agreement.

          B.      The Pledgor is the legal and beneficial owner of the shares of
common stock of the Company described on Exhibit A hereto, as may be amended by
any Pledge Amendment (the “Pledged Shares”).

          C.      In order to secure the obligations of the Warrantors (other
than the Pledgor) under the Transaction Documents, the Pledgor has agreed to
pledge to the Secured Parties all his present and future rights, title and
interest in, to and under the Pledged Shares in accordance with the term of this
Agreement.

          D.      Concurrent with the execution of this Agreement, the Company
will be entering into with and/or delivering to the Secured Parties the
Transaction Documents.

AGREEMENT

          NOW, THEREFORE, in consideration of the premises contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Pledgor hereby agrees with the Secured Parties as
follows:

          1.      Defined Terms. Terms defined in the UCC (defined below) that
are not otherwise defined in this Agreement or in the Purchase Agreement are
used in this Agreement as defined in the UCC. The following terms shall have the
meanings specified below:

          “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144
promulgated by the United States Securities and Exchange Commission pursuant to
the Securities Act of 1933.

          “Agent” has the meaning ascribed to the term in Section 11.

          “Agreement” has the meaning ascribed to the term in the in
introductory paragraph of this Agreement.

--------------------------------------------------------------------------------

          “Business Day” means any day except Saturday, Sunday and any day which
shall be a United States federal legal holiday or a day on which banking
institutions in the State of New York, Hong Kong, Singapore or the PRC are
authorized or required by law or other governmental action to close.

          “Cash Distributions” has the meaning ascribed to such term in Section
5(b).

          “Closing Date” has the meaning ascribed to such term defined in
Section 2.1 of the Purchase Agreement.

          “Code” means the 2000 Official Text of the Uniform Commercial Code or,
with respect to any Collateral outside of the United States, the equivalent body
of laws in such non-U.S. jurisdiction that provides rights substantially
comparable to the terms contained herein regarding the perfection of the Secured
Parties’ Liens on the Collateral in the U.S.

          “Collateral” means the (i) Pledged Shares and (ii) all dividends,
interest and other sums which are or may become payable in respect of the
Pledged Shares to any Person in its capacity as shareholder of, or holder of any
equity interest in, such shares, including without limitation the right to
receive any and all such sums and all claims in respect of any default in paying
such sums, and all forms of remittance of such sums.

          “Company” has the meaning set forth in paragraph A of the recitals
herein.

          “Enforcement Action” has the meaning ascribed to such term in Section
11(a).

          “Enforcement Event” means any failure by the Company to fully pay or
perform any Secured Obligation when due.

          “Escrow Account” has the meaning ascribed to such term in Section
5(b).

          “GAAP” means U.S. generally accepted accounting principles.

          “Holder” has the meaning ascribed to such term in Section 9(c).

          “Investment Amount” means with respect to each Secured Party, the
Investment Amount indicated on such Secured Party’s signature page and set forth
opposite such Secured Party’s name on Exhibit A to the Purchase Agreement.

          “Lien” means any lien, charge, encumbrance, security interest, right
of first refusal or other restrictions of any kind.

          “Majority Secured Parties” has the meaning ascribed to the term in
Section 11.

          “Material Adverse Effect” means a material adverse effect on (a) the
financial condition of Pledgor (b) the ability of Pledgor to perform its
obligations under this Agreement, (c) the ability of the Secured Parties to
enforce any material obligations of Pledgor under thisAgreement; or (d) the
validity or priority of the Secured Parties' security interests in and Liens on
the Collateral and the continued effectiveness and enforceability thereof.

2

--------------------------------------------------------------------------------

          “New York Courts” has the meaning ascribed to such term in Section
12(g).

           “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

          “Pledge Amendment” has the meaning ascribed to such term in Section
5(a).

          “Pledge Shares” has the meaning set forth in paragraph B of the
recitals herein.

          “Pledgor” has the meaning ascribed to the term in the in introductory
paragraph of this Agreement.

          “PRC” means the People’s Republic of China.

          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

          “Purchase Agreement” has the meaning set forth in paragraph A of the
recitals herein.

          “Qualified Trading Market” means whichever of the New York Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market or the
NASDAQ Capital Market.

          “Representatives” has the meaning ascribed to such term in Section 11.

          “Secured Obligations” has the meaning ascribed to such term in Section
3.

          “Secured Party” and “Secured Parties” have the meanings ascribed to
such terms in the introductory paragraph of this Agreement.

          “Securities Distributions” has the meaning ascribed to such term in
Section 5(a).

          “UCC” means the Uniform Commercial Code as in effect from time to time
in the state of New York or in any other jurisdiction as the context may
require.

          2.      [Intentionally Omitted].

          3.      Pledge. As collateral security for the prompt and complete
payment and performance when due of all of the Pledgor’s obligations to
indemnify the Secured Parties pursuant to section 4 of the Purchase Agreement in
connection with any Taxes (or the non-payment thereof) of any Group Company that
become due and payable pursuant to the notices of the relevant government
authorities for all taxable periods ending on or before the Closing Date and the
portion through the end of the Closing Date for any taxable period that includes
(but does not end on) the Closing Date (the “Secured Obligations”), the Pledgor
hereby pledges, assigns, hypothecates, transfers, delivers and grants to the
Secured Parties a lien on and security interest in all of his present and future
rights, title and interest in and to, whether now existing or hereafter coming
into existence, the Collateral for the Pledge Term. For purpose of this
Agreement, the term “Pledge Term” shall mean anytime before the expiration of 6
months following the lock-up period set forth in the lock-up agreement to be
entered into between the Company and the Secured Parties in connection with a
Qualified IPO (as defined in the Investors’ Rights Agreement).

3

--------------------------------------------------------------------------------

 

          4.      Representations and Warranties of the Pledgors. The Pledgor
represents and warrants to the Secured Parties that:

          (a)      The Pledgor is and will remain the record and beneficial
owner of, and has and will have good and marketable title to, the Pledged Shares
and such interests are and will remain free and clear of all Liens, except those
created by this Agreement.

          (b)      The Pledgor (i) has all requisite power and authority (A) to
own his property and assets and (B) to execute this Agreement and to pledge the
Collateral to the Secured Parties; and (ii) has duly executed and delivered this
Agreement.

          (c)      This Agreement is a legal, valid and binding obligation of
the Pledgor enforceable against the Pledgor in accordance with its terms, except
as limited by applicable bankruptcy, insolvency, moratorium, reorganization and
other similar laws affecting the enforcement of creditors’ rights generally and
by general equitable principles (whether enforcement is sought by proceedings at
law or in equity).

          (d)      The Pledgor holds no options, warrants or other agreements
with respect to the Pledged Shares and there are no outstanding options,
warrants or other agreements with respect to the Pledged Shares other than as
provided in the Transaction Documents.

          (e)     Except for the filing of UCC financing statements, no consent,
approval or authorization of or designation or filing with any federal, state or
other governmental authority or regulatory body on the part of the Pledgor is
required in connection with the execution, delivery and performance of this
Agreement or the granting of Liens in the Collateral by the Pledgor, for the
benefit of the Secured Parties, or for the exercise by the Secured Parties of
the rights provided for in this Agreement.

          (f)      The execution, delivery and performance of this Agreement by
the Pledgor will not violate any material provision of (i) any applicable law or
regulation binding on the Pledgor, (ii) any order, judgment, writ, award or
decree of any court, arbitrator or governmental authority, domestic or foreign
binding on the Pledgor, (iii) the organizational documents of the Company, (iv)
any securities issued by the Company, or (v) any mortgage, indenture, lease,
contract, or other agreement, instrument or undertaking to which the Pledgor is
a party or that purports to be binding upon the Pledgor or upon any of its
assets, and will not result in the creation or imposition of any Lien on any of
the assets of the Pledgor except as contemplated by this Agreement.

4

--------------------------------------------------------------------------------

          (g)      The pledge, assignment and delivery of the Collateral
pursuant to this Agreement creates a valid Lien on the Collateral in favor of
the Secured Parties, subject to no other Liens nor to any agreement purporting
to grant to any third party any Liens in the property or assets of the Pledgor
that would include the Collateral. The Pledgor covenants and agrees that he will
defend all of the right, title and interest of the Secured Parties in and to the
Collateral, for the benefit of the Secured Parties, against the claims and
demands of all Persons whomsoever.

          5.      Dividends, Distributions, etc.

          (a) If, while this Agreement is in effect, the Pledgor shall become
entitled to receive or shall receive any certificate representing the Pledged
Shares (including, without limitation, any certificate representing a
distribution in connection with any reclassification, increase or reduction of
capital, or issued in connection with any reorganization, merger or
consolidation), or any warrants, options or rights, whether as an addition to,
in substitution for, or in exchange for the Pledged Shares (the “Securities
Distributions”), the Pledgor agrees to accept the same as the Secured Parties’
agent and to hold the same in trust for the Secured Parties, and to deliver the
same forthwith to the Secured Parties in the exact form received, with the
endorsement of the Pledgor when necessary, to be held by the Secured Parties as
additional collateral security for the Secured Obligations. The Pledgor shall
promptly deliver to the Secured Parties (i) a pledge amendment, duly executed by
the Pledgors, in substantially the form of Exhibit B hereto (a “Pledge
Amendment”) with respect to any Securities Distributions, and (ii) any financing
statements and control agreements (or amendments thereto) as reasonably
requested by the Secured Parties. The Pledgor hereby authorizes the Secured
Parties to attach each Pledge Amendment to this Agreement.

          (b)      All sums of money and property so paid or distributed in
respect of the Pledged Shares (the “Cash Distributions”) that are received by
the Pledgor shall, until paid or delivered to the Escrow Account (defined below)
or the Secured Parties directly, be held by the Pledgor in trust as additional
collateral security for the Secured Obligations.

          (c)      The Pledgor shall promptly deposit such Cash Distributions
into an escrow account (the “Escrow Account”) pursuant to the terms of an escrow
agreement to be entered into among the Pledgor, the Secured Parties and an
escrow agent.

          6.      Voting Rights in the Pledged Shares.

          (a) The Pledgor shall be entitled, subject to the other provisions
hereof, so long as no

Enforcement Event has occurred and is continuing, to vote or consent with
respect to the Pledged Shares and to otherwise exercise the incidents of
ownership thereof in any manner not inconsistent with this Agreement or the
Transaction Documents.

          (b) Subject to Section 12(e) hereof, any or all of the Collateral held
by the Secured Parties hereunder may, if an Enforcement Event has occurred and
is continuing, be registered in the name of the Secured Parties or their
nominee, and the Secured Parties or their nominee may during the continuation of
such Enforcement Event and without notice exercise all voting and corporate
rights at any meeting with respect to the Pledged Shares and exercise any and
all rights of conversion, exchange, subscription or any other rights, privileges
or options pertaining to any of the Pledged Shares, for the benefit of the
Secured Parties, as if the Secured Parties or their nominee were the absolute
owner thereof, including, without limitation the right (i) to vote in favor of,
and to exchange at their reasonable discretion any and all of the Collateral
upon the merger, consolidation, reorganization, recapitalization or other
adjustment with respect to the Company or (ii) upon the exercise by the Company
or the Secured Parties, of any right, privilege or option pertaining to any of
the Collateral, and in connection therewith, to deposit and deliver any and all
of the Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Secured Parties
may determine, all without liability except to account for property actually
received by the Secured Parties, but the Secured Parties shall have no duty to
exercise any of the aforesaid rights, privileges or options and shall not be
responsible for any failure to do so or delay in so doing unless due to their
gross negligence or willful misconduct.

5

--------------------------------------------------------------------------------

 

          (c)      In furtherance of the foregoing, in connection with the
delivery of the certificates evidencing the Pledged Shares, the Pledgor shall
execute and deliver to the Secured Parties an executed irrevocable stock power
in the form of Exhibit C hereto with respect to such certificates which stock
power shall be exercisable immediately upon the occurrence and during the
continuance of an Enforcement Event. After the occurrence and during the
continuance of an Enforcement Event and upon the reasonable request of the
Secured Parties, the Pledgor agrees to deliver to the Secured Parties such
further evidence of such irrevocable proxy or such further irrevocable proxies
to vote the Pledged Shares as the Secured Parties may reasonably request.

          7.      Remedies.

          (a)      Upon the occurrence and during the continuance of an
Enforcement Event, the Secured Parties, without demand of performance or other
demand or advertisement of any kind (except the notice specified below of time
and place of public or private sale and except as otherwise required by
applicable law) to or upon the Pledgor or any other Person (all and each of
which demands and/or advertisements are hereby expressly waived), may, at their
own discretion take one or more of the following actions:

          (i)      collect, receive, appropriate and realize upon the
Collateral, or any part thereof;

          (ii)     demand, sue for, collect or receive any money or property at
any time payable to or receivable by the Pledgor on account of all or any part
of the Collateral;

          (iii)    cause any action at law or suit in equity or other proceeding
to be instituted and prosecuted to collect or enforce any Secured Obligations or
rights hereunder or included in the Collateral, including specific enforcement
of any covenant or agreement contained herein or in the Transaction Documents,
or foreclose or enforce the security interest in all or any part of the
Collateral granted herein, or to enforce any other legal or equitable right
vested in it by this Agreement or by law, and/or may forthwith incur expenses,
including reasonable attorneys’ fees, consultants’ fees, and other costs
appropriate to the exercise of any right or power under this Agreement;

6

--------------------------------------------------------------------------------

          (iv)     sell, assign, give an option or options to purchase, contract
to sell or otherwise dispose of and deliver the Collateral, or any part thereof,
in one or more portions at public or private sale or sales or transactions, at
any exchange, broker’s board or at any of the Secured Parties’ offices or
elsewhere upon such terms and conditions as the Secured Parties may reasonably
deem advisable and at such prices as it may reasonably deem best, for any
combination of cash and/or securities or other property or on credit or for
future delivery without assumption of any credit risk, with the right to the
Secured Parties upon any such sale or sales, public or private, to purchase, the
whole or any part of the Collateral so sold free of any claim or right of any
kind whatsoever.

          (b)      The Secured Parties shall apply the net proceeds of any
collection, recovery, receipt, appropriation, realization, sale or disposition,
after deducting all costs and expenses of every kind incurred therein or
incidental to the safekeeping of any and all of the Collateral, including
reasonable attorneys’ fees and expenses, to the payment, in whole or in part, of
the Secured Obligations in such order (unless a court of competent jurisdiction
shall otherwise direct) as the Secured Parties may elect. Only after so paying
over such net proceeds and after the payment by the Secured Parties of any other
amount required by any provision of applicable law, including, without
limitation, Section 12-504(1)(c) of the UCC, need the Secured Parties account
for the surplus, if any, to the Pledgor.

          (c)      The Secured Parties agree to give Pledgor at least 15 days’
notice of the time and place of any public sale and that such notice shall
constitute commercially reasonable notification of such matter. If a private
sale or other intended disposition is to take place after a public sale, then
such sale or disposition may not occur unless the Secured Parties shall have
provided the Pledgor with notice of such intended sale or disposition (“Private
Sale Notice”) and the Pledgor shall have the right, exercisable within 15 days
after receipt of the Private Sale Notice, of first refusal to purchase the
Collateral being sold or disposed of. The Pledgor hereby acknowledges that the
price at which the Collateral may have been sold at a private sale may be less
than the price that might have been obtained at a public sale or may be less
than the aggregate amount of the Secured Obligations, even if the Secured
Parties accepts the first offer received and does not offer the Collateral to
more than one offeree.

          (d)      In addition to the rights and remedies granted to the Secured
Parties in this Agreement, the Secured Parties shall have all the rights and
remedies of secured parties under the UCC.

          (e)      Any action or proceeding to enforce this Agreement may be
taken by the Secured Parties either in the Pledgor’s name or in the Secured
Parties' name, as the Secured Parties may deem necessary. To the fullest extent
permitted by applicable law, the Pledgor hereby agrees that he shall not invoke
any law relating to the marshalling of Collateral which might cause delay in or
impede the enforcement of Secured Parties' rights under this Agreement or under
any other instrument creating or evidencing any of the Secured Obligations or
under which any of the Secured Obligations are outstanding or by which any of
the Secured Obligations is secured or payment thereof is otherwise assured, and,
to the fullest extent permitted by applicable law, the Pledgor hereby
irrevocably waives the benefits of all such laws (including any right to a
marshalling of assets or a sale or inverse order of alienation).

7

--------------------------------------------------------------------------------

          8.      No Disposition, Liens, Appointment of Attorney-in-Fact, etc.

          (a)      Without the prior written consent of the Secured Parties, the
Pledgor agrees that he will not sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, any of the Collateral, nor
shall he create, incur or permit to exist any Lien on any of the Collateral, or
any interest therein, or any proceeds thereof, except for the Liens granted
pursuant to this Agreement.

          (b)      The Pledgor shall not (i) file or suffer to be on file, or
authorize or permit to be filed or to be on file, in any jurisdiction, any
financing statement or like instrument with respect to any of the Collateral in
which the Secured Parties are not named as the secured party, or (ii) cause or
permit any Person other than the Secured Parties to have “control” (as defined
in Sections 8-104 and 8-106 of the UCC) over any part of the Collateral.

          (c)      The Pledgor shall pay his indebtedness and obligations
promptly and in accordance with their terms and pay and discharge promptly when
due, all taxes, assessments and governmental charges or levies imposed upon his
income or profits or in respect of his property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided that such payment and discharge shall
not be required with respect to any such tax, assessment, charge, levy or claim
so long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and such contest operates to suspend collection of the
contested obligation, tax, assessment or charge and enforcement of a Lien.

          (d)      Without prior written consent of the Secured Parties, the
Pledgor shall not agree to or authorize any modification of the terms of any
item of Collateral that would result in a change thereof from one UCC category
to another category (such as from a general intangible to investment property),
if the effect thereof would be to result in a loss of perfection of, or
diminution of priority for, the security interests created hereunder in such
item of Collateral, or the loss of control (within the meaning of Sections 8-104
and 8-106 of the UCC) over such item of Collateral.

          (e)      Without the prior written consent of the Secured Parties, the
Pledgor agrees that he will not vote to enable, and will not otherwise permit
the Company to (i) issue any securities in exchange or substitution for the
Pledged Shares other than to the Pledgor, or (ii) dissolve, liquidate or retire
any of the Pledged Shares.

          (f)      The Pledgor shall perform and comply with all obligations and
conditions on its part to be performed under this Agreement, the other
Transaction Documents and with respect to the Collateral.

8

--------------------------------------------------------------------------------

          (g)      The Pledgor hereby appoints the Lead Investor its
attorney-in-fact, with full authority, in the name of the Pledgor or otherwise,
after the occurrence and during the continuation of an Enforcement Event, from
time to time in the Lead Investor’s sole discretion, to take any action and to
execute any instrument which the Lead Investor may deem necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation, to
receive, endorse and collect all instruments made payable to the Pledgor
representing any dividend or other distribution in respect of the Collateral or
any part thereof and to give full discharge for the same and to arrange for the
transfer of all or any part of the Collateral on the books of the Company to the
name of the Secured Parties or their nominee.

          9.      Further Assurances.

          (a)      Concurrently with the execution herewith, the Pledgor shall
deliver or cause to be delivered to the Secured Parties all certificates or
instruments evidencing the Pledged Shares, and the Secured Parties shall have
sole possession and control of such certificates and instruments until this
Agreement is terminated. All such certificates or instruments shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
acceptable to the Secured Parties.

          (b)      The Pledgor shall, from time to time, at its expense,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be reasonably necessary or desirable, or that the
Secured Parties may reasonably request, in order to perfect and protect the
assignment and security interest granted or intended to be granted hereby or to
enable the Secured Parties to exercise and enforce their rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, the Pledgor shall: (i) deliver any additional Collateral or any part
thereof to the Secured Parties as the Secured Parties may request and (ii)
execute and file such financing or continuation statements, or amendments
thereto, and such other instruments, endorsements or notices, as may be
necessary or desirable or as the Secured Parties may reasonably request, in
order to perfect and preserve the assignments and security interests granted or
purported to be granted hereby.

          (c)      If, at any time and from time to time, any Collateral
(including any certificate or instrument representing or evidencing any
Collateral) is in the possession of a Person other than the Secured Parties (a
“Holder”), then the Pledgor shall immediately, at the Secured Parties' option,
either cause such Collateral to be delivered into the Secured Parties'
possession, or cause such Holder to enter into a control agreement, in form and
substance satisfactory to the Secured Parties, and take all other steps deemed
necessary by the Secured Parties to perfect the security interest of the Secured
Parties in such Collateral, all pursuant to Section 12-106 and Section 12-313 of
the UCC or other applicable law governing the perfection of the Secured Parties'
security interest in the Collateral in the possession of such Holder.

          (d)      The Pledgor shall cause the Pledged Shares to be evidenced by
and remain “certificated securities” as defined in Article 8 of the UCC.

          (e)      The Pledgor agrees that, as promptly as possible after the
date hereof but no later than thirty (30) days after the closing of the
financing contemplated in the Purchase Agreement, it will cause the Liens
created hereunder to be duly perfected as to all Collateral and provide the Lead
Investor with the following:

9

--------------------------------------------------------------------------------

          (i)      appropriately completed copies, which have been duly
authorized for filing by the appropriate Person, of Uniform Commercial Code
financing statements naming each Pledgor as a debtor and the Collateral Agent as
the secured party, or other similar instruments or documents to be filed in the
State of Nevada in order to perfect the security interests of the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement; or

          (ii)     certified copies of Uniform Commercial Code Requests for
Information or Copies (Form UCC 11), or a similar search report certified by a
party acceptable to the Lead Investor, dated a date reasonably near to the date
hereof, listing all effective financing statements of record in the State of
Nevada which name the Pledgor (under its present name and any previous names) as
the debtor, together with copies of such financing statements.

          (f)      The Pledgor shall pay all filing, registration and recording
fees and all re-filing, re-registration and re-recording fees, and all
reasonable expenses incident to the execution and acknowledgment of this
Agreement, any assurance, and all federal, state, county and municipal stamp
taxes and other taxes, duties, imports, assessments and charges arising out of
or in connection with the execution and delivery of this Agreement, any
agreement supplemental hereto, any financing statements, and any reasonable
instruments of further assurance.

          (g)      Release and Termination. This Agreement as well as the Liens
granted hereunder shall terminate, and the Collateral shall be returned upon the
effectiveness of the release of this Agreement as a Security Document upon the
expiration of the Pledge Term. Upon such termination and release, the Secured
Parties shall deliver the documents and take such further actions to evidence
and otherwise give effect to such termination and release and, subject to any
sale or other disposition by the Secured Parties of the Collateral or other
property pursuant to this Agreement, shall return to the Pledgor the Collateral
and any other property then held pursuant to this Agreement as part of the
collateral security for the Secured Obligations, except to the extent required
under the UCC and other applicable law.

          (h)      Survival of Representations. All representations and
warranties of the Pledgor contained in this Agreement shall survive the
execution and delivery of this Agreement.

          (i)      Expenses. The Pledgor shall upon demand pay to the Secured
Parties all reasonable expenses, including the reasonable fees and expenses of
attorneys, accountants, consultants or other experts and agents that the Secured
Parties may retain in connection with (i) the custody, preservation or sale of,
collection from, or other realization upon, any of the Collateral, (ii) the
exercise or enforcement of any of the rights and remedies of the Secured Parties
hereunder or (iii) the failure of the Pledgor to perform or observe any of the
provisions hereof.

10

--------------------------------------------------------------------------------

          10.     Limitation on Duty in Respect of Collateral. Beyond the
exercise of reasonable care in the custody and preservation thereof, the Secured
Parties shall have no duty as to any Collateral in their possession or control
or in the possession or control of any agent or bailee or any income therefrom
or as to the preservation of rights against prior parties or any other rights
pertaining thereto. The Secured Parties shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in their
possession or control if such Collateral is accorded treatment substantially
equal to that which it accords their own property, and shall not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any agent or bailee
selected by the Secured Parties in good faith, except to the extent that such
liability arises from the Secured Parties’ gross negligence or willful
misconduct.

          11.     Agents and Representatives. The remedies provided in Section 7
herein shall only be exercised or otherwise enforced with the written consent of
Secured Parties holding at least 66-2/3% of the outstanding aggregate principal
amount of the Investment Amount under the Purchase Agreement (“Majority Secured
Parties”). The Majority Secured Parties may appoint an agent (the “Agent”) that,
at the direction of Majority Secured Parties, shall have the right to exercise
any right or remedy of the Secured Parties, on behalf of all Secured Parties,
under this Agreement, including, without limitation, all rights and remedies of
a secured party under the Code. If an Agent is so appointed:

           (a)      At the direction of the Majority Secured Parties, the Agent
shall proceed with the enforcement of the Secured Parties' rights against the
Collateral for the benefit of the Secured Parties. Any repossession, sale or
distribution of proceeds of Collateral shall be accomplished as required by this
Agreement, the other Transaction Documents and applicable law. The Agent is
authorized to exercise all rights and remedies of the Secured Parties under the
Transaction Documents, provided that, absent exigent circumstances where action
is determined by the Agent to be necessary to protect Collateral, the Agent
shall not proceed to enforce the Secured Parties' rights and remedies against
the Collateral or the Pledgor by foreclosure, judicial action or the like
(“Enforcement Action”), unless and until directed to do so by the Majority
Secured Parties. Unless the Agent shall request further guidance or consents,
any direction by the Majority Secured Parties to begin Enforcement Action may
merely state that the Agent shall begin enforcement, and need not specify the
manner in which enforcement should proceed. Once the Agent receives an
enforcement direction from the Majority Secured Parties, all decisions as to how
to proceed to enforce the Secured Parties' rights and remedies, including,
without limitation, the methods and timing of proceeding, may be made by the
Agent in its good faith business judgment, with such consultation with the
Secured Parties as the Agent in its sole discretion deems reasonable under the
circumstances. In the event of one or more foreclosure sales, the Agent shall
have the right to bid in the claim of each Secured Party on behalf of each
Secured Party in respect of its investment in the Company.

         (b)      Unless consented to by all of the Secured Parties, no Secured
Party shall, except through the Agent, collect, take possession of, foreclose
upon, or exercise any rights or remedies with respect to the Collateral or the
Pledgor, judicially or non-judicially, in order to satisfy or collect any
Secured Obligations or attempt to do any of the foregoing.

11

--------------------------------------------------------------------------------

           (c)      If the Collateral is acquired by the Agent by foreclosure
sale or otherwise, at the option of the Agent, title may be taken in the name of
the Agent or in the name of a corporation affiliated with the Agent or other
nominee designated by the Agent, in any case, for the ratable benefit of the
Secured Parties subject to the terms of this Agreement. Although the Agent shall
consult with the Secured Parties as to the general operation and disposition of
any Collateral for which title has been acquired through foreclosure or
otherwise, the consent of the Secured Parties shall not be required for matters
and decisions by the Agent relating to the management, operation, or repair of
the Collateral so acquired.

           (d)      The costs of repossession, sale, possession and management
(including, without limitation, any costs of holding any Collateral the title to
which is acquired by the Agent on behalf of the Secured Parties), and
distribution pursuant to Section 7 herein shall be an obligation of the Pledgor,
and to the extent the Pledgor does not cover such costs, shall be borne Pro Rata
by the Secured Parties until repaid by the Pledgor. Each Secured Party shall
reimburse the Agent for its Pro Rata share of all such costs promptly upon
demand. Without limiting any obligations of any Secured Party to reimburse the
Agent as contained herein, in the event of the Pledgor’s failure to pay taxes,
assessments, insurance premiums, claims against the Collateral or any other
amount required to be paid by the Pledgor pursuant to any Transaction Documents,
the Agent may (but shall not be obligated to) advance amounts necessary to pay
the same, and each Secured Party agrees to reimburse the Agent promptly upon
demand for its Pro Rata share of any such payments, provided Agent has advanced
such amounts with the approval of the Majority Secured Parties. “Pro Rata”
means, as to any Secured Party at any time, (a) with respect to the Secured
Obligations, the percentage equivalent at such time of (i) such Secured Party's
Investment Amount, divided by (ii) the combined aggregate Investment Amount of
all Secured Parties.

          12.     Miscellaneous.

         (a)      Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

          (b)      Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 5:00 p.m. (Central time) on
a Business Day, (ii) the next Business Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Business Day or later than 5:00
p.m. (Central time) on any date and earlier than 11:59 p.m. (Central time) on
such date, (iii) the Business Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

12

--------------------------------------------------------------------------------


If to the Pledgor: To the address set forth under the Pledgor’s name on the
signature pages   hereof;     with a copy (for Pillsbury Winthrop Shaw Pittman
LLP informational 50 Fremont purposes only) to: San Francisco, CA 94105-2228  
Facsimile: (415)983-1200   Attn.: Scott Kline, Esq.     If to the Secured To the
address set forth under the Secured Parties’ names on the signature Parties:
pages hereof;     with a copy (for Simpson Thacher& Bartlett LLP informational
3119 China World Tower One purposes only) to: 1 Jianguomenwai Avenue   Beijing
100004, China   Facsimile: (+8610) 5965-2988   Attn.: Shaolin Luo, Esq.

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

         (c)      Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by the Pledgor and the
Secured Parties. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.

          (d)      Construction. The headings herein are for convenience only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.

          (e)      Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. Each party hereto may assign any or all of their rights and obligations
under this Agreement provided such assignee agrees in writing to be bound, with
respect to the provisions hereof that apply to such party.

          (f)      No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person except as expressly provided herein.

13

--------------------------------------------------------------------------------

          (g)      Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof that
would apply any other law. Each party agrees that all Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
Affiliates, employees or agents) may be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any Proceeding, any claim that it is not personally subject to the jurisdiction
of any such New York Court, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

          (h)      Survival. The representations, warranties, agreements and
covenants contained herein shall survive the execution and delivery of this
Agreement.

          (i)      Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or electronic transmission of portable
document format (pdf), such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page or
signature electronically transmitted in pdf were an original thereof.

          (j)      Severability. If any provision of this Agreement is held to
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

14

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered on the date first above written.

PLEDGOR:


 

By:/s/ Tsoi Chak Shing                    
        Tsoi Chak Shing


Address for Notice:
Dawang Industrial Park
Zhaoqing Hi-Tech Exploit Area
Guangdong Province, PRC


[SIGNATURE PAGE FOR SECURED PARTIES ON NEXT PAGE]

Jinhao Motor Company – Series A - Signature Page to Pledge Agreement

--------------------------------------------------------------------------------

SECURED PARTIES:


 

DBS Nominees (Private) Limited


 

By: /s/ Stanley Leung          
Name: Stanley Leung
Title: Senior Vice President

Address for Notice:
6 Shenton Way, #30-01
DBS Building Tower One
Singapore 068809


[SIGNATURE PAGE OF SECURED PARTIES CONTINUES ON NEXT PAGE]

Jinhao Motor Company – Series A - Signature Page to Pledge Agreement

--------------------------------------------------------------------------------

SECURED PARTIES:


 

THE ISLAMIC BANK OF ASIA LIMITED

 

By: /s/ Tan Jeh Wuan
Name: Tan Jeh Wuan
Title: Managing Director

Address for Notice:
6 Shenton Way
#01-01/02
DBS Building Tower 1
Singapore 068809


 

[SIGNATURE PAGE OF SECURED PARTIES CONTINUES ON NEXT PAGE]

Jinhao Motor Company – Series A - Signature Page to Pledge Agreement

--------------------------------------------------------------------------------

SECURED PARTIES:

 

PROFIT TONE GLOBAL INVESTMENTS

 

By: /s/Liu, Hao               
Name: Liu, Hao
Title: Sole Owner

Address for Notice:
Suites 3702-04. 37/F, Tower 6, The
Gateway, Harbour City, TST, Kowloon
Hong Kong, China


 

 

 

Jinhao Motor Company – Series A - Signature Page to Pledge Agreement

--------------------------------------------------------------------------------

EXHIBIT A
DESCRIPTION OF PLEDGED SHARES


Issuer

Pledgor

No. of Shares of the
Company’s Common
Stock Secured Party

Jinhao Motor Company Tsoi Chak Shing 3,474,317 DBS Nominees (Private) Limited
Jinhao Motor Company Tsoi Chak Shing 914,294 The Islamic Bank of Asia Limited
Jinhao Motor Company Tsoi Chak Shing 1,097,153 Profit Tone Global Investments
Total   5,485,764  


--------------------------------------------------------------------------------

EXHIBIT B


[FORM OF]
PLEDGE AMENDMENT

          This Pledge Amendment, dated as of ___________________ is delivered
pursuant to Section 5 of the Pledge Agreement referred to below. The undersigned
hereby agrees that this Pledge Amendment may be attached to the Guaranty and
Pledge Agreement, dated as of August __, 2010, between the undersigned and
______________ (the “Pledge Agreement”; capitalized terms defined therein being
used herein as therein defined) and that the common stock listed on this Pledge
Amendment shall be deemed to be part of the Collateral and shall secure all
Secured Obligations.

Issuer
Pledgor
No. of Shares of
Common Stock            

_________________________

 

By:  __________________________________
Title: _________________________________


--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

IRREVOCABLE STOCK POWER

          FOR VALUE RECEIVED, the undersigned hereby sells, assigns and
transfers unto DBS Nominees (Private) Limited, 3,474,317 shares of Common Stock,
par value $0.001, of Jinhao Motor Company, a Nevada corporation (the “Company”),
represented by Certificate(s) No.: _____________, and hereby irrevocably
constitutes and appoints as attorney any duly authorized officer or other
authorized person of the Company to transfer the said stock on the books of the
Company with full power of substitution in the premises.

Date: ________________________

By:   _________________________________
Tsoi Chak Shing


--------------------------------------------------------------------------------

IRREVOCABLE STOCK POWER

          FOR VALUE RECEIVED, the undersigned hereby sells, assigns and
transfers unto The Islamic Bank of Asia Limited, 914,294 shares of Common Stock,
par value $0.001, of Jinhao Motor Company, a Nevada corporation (the “Company”),
represented by Certificate(s) No.: _____________, and hereby irrevocably
constitutes and appoints as attorney any duly authorized officer or other
authorized person of the Company to transfer the said stock on the books of the
Company with full power of substitution in the premises.

Date: ________________________

 

By:  _________________________________
Tsoi Chak Shing


--------------------------------------------------------------------------------

IRREVOCABLE STOCK POWER

          FOR VALUE RECEIVED, the undersigned hereby sells, assigns and
transfers unto Profit Tone Global Investments, 1,097,153 shares of Common Stock,
par value $0.001, of Jinhao Motor Company, a Nevada corporation (the “Company”),
represented by Certificate(s) No.: _____________, and hereby irrevocably
constitutes and appoints as attorney any duly authorized officer or other
authorized person of the Company to transfer the said stock on the books of the
Company with full power of substitution in the premises.

Date: ________________________

By:  _________________________________
Tsoi Chak Shing

--------------------------------------------------------------------------------